Fred J. Munder, J.
The indictment against the defendant charges in five separate counts, burglary in the second degree, assault in the second degree, attempted rape in the first degree, robbery in the first degree and grand larceny in the second degree. The defendant moves for a bill of particulars asking complete and exact details of all of his alleged acts. The prosecution claims there was a single incident during which all the alleged crimes were committed. The defense claims mistaken identity and indicates an alibi defense.
Because a simplified indictment was used the defendant is entitled at least to the bill of particulars required by section 295-h of the Code of Criminal Procedure. He asks, however, for exact details as to the date, time and place of the alleged crimes. Because the defense is an alibi (People v. Wright, 172 Misc. 860) he should be furnished the exact date of the alleged occurrences, as well as an accurate location description of the place, including the street and house number if the place has one. The times of the alleged acts should be approximated within a reasonable degree of exactitude and the name of the injured person should be supplied.
No more exact particulars will be required to be furnished as to the items in the demand lettered “ A ”, “ B ” and “ D ”, nor any more particulars than those required by section 295-h of the Code of Criminal Procedure in response to items lettered “ G ” and “ F ”. The item lettered “ E ” calls for evidence which need not be supplied.
On the argument of this motion the District Attorney asked for a bill of particulars from the defendant on the alibi. This will not be directed or required unless the District Attorney serves the notice required by section 295-l of the Code of Criminal Procedure.
Submit order.